Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second elongate deployable wall" in part C.  There is insufficient antecedent basis for this limitation in the claim. It appears the second elongate deployable wall is the same as the second end wall previously recited and therefore they are considered the same but it is suggested that Applicant use consistent claim lan1uage.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 2, 5, 6, 8, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monaco (US 20160059104).
Regarding Claim 1, Monaco teaches a  deployable mobile trailer comprising:                (a) a base 102 comprising wheels 130 rotatably coupled to the base 102 (Refer to Fig. 1A,3A);                 (b) a frame attached to the base 102, the frame comprising:                                        (i) vertical supports 118  attached to the base 102; and                                       (ii) a top frame assembly 110 disposed at a top end of the vertical supports 118;                 (c) a first elongate deployable wall 104 rotatably attached to a first side of the frame, the first elongate deployable wall comprising a retracted position (Refer to Fig. 4A-C Paragraph [0043]:” FIGS. 4A-4C are perspective views of an embodiment of a mobile fitness unit illustrating stages of folding of the unit in one implementation.”..The Office considers the first elongate deployable wall attached to the frame via connection with the vertical supports 118) and a deployed position (Refer to Fig. 1A,3A) such that the first elongate deployable wall is moveable between the retracted position and the deployed position (Refer to Paragraphs [0043]-[0044]);                (d) a second elongate deployable wall 104 rotatably attached to a second side of the frame, the second elongate deployable wall comprising a retracted position and a deployed position such that the second elongate deployable wall is moveable between the retracted position and the deployed position (Refer to Figs. 1 and 4A-C Paragraph [0043]-[0044].. The Office considers the second elongate deployable wall attached to the frame via connection with the vertical supports 118);                (e) a deployable end wall 106 rotatably attached to an end of the frame, the deployable end wall comprising a retracted position and a deployed position such that the deployable end wall is moveable between the retracted position and the deployed position (Refer to Figs. 1A,3A,4A-C.. The Office considers the deployable end wall attached to the frame via connection with the vertical supports 118); and                (f) a plurality of activity devices removably attached to the top frame assembly, the first elongate deployable wall, the second elongate deployable wall, or the deployable end wall (Refer to Abstract:” Frames may be extended out from the roof of the unfolded shipping container to form pull up bars and squat racks, or provide stable mounts for equipment such as lateral pull-down cables, punching bags, or other apparatuses. The mobile fitness unit may provide exercise positions for a dozen or more individuals simultaneously. After use, the frames may be collapsed and the sides of the container folded to seal the unit for movement.”).
Regarding Claim 2, Monaco continues to teach further comprising:               (a) a deployable activity device 120,122,126a-b,138 deployably attached to a deployable panel such that the activity device is                           (i) disposed within the frame 110,118 when the deployable panel is in the retracted position and                         (ii) deployed when the deployable panel is in the deployed position (Refer to Figs. 1A, 3A,&4A),             (b) wherein the deployable panel 104 is the first elongate deployable wall, the second elongate deployable wall, or the deployable end wall (Refer to Figs. 4A-F Paragraph [0047]:” As shown in FIG. 4F (with internal structures removed for clarity), the frames may be slid laterally into the unit (shown by directional arrows). Once the frames are in position within the bounds of the roof 110 and central portion 102, side panels 104 and end panel 106 may be raised via winches 112, as discussed above.”).
Regarding Claim 5, Monaco continues to teach wherein at least one of the first elongate deployable wall 104 and the second elongate deployable wall 104 comprises a first side panel 104 and a second side panel 104, wherein the first and second side panels are separately deployable (Refer to Fig. 4A-C..The Office takes the position that the first elongated deployable wall is a first side panel 104 and the second elongate deployable wall is a second side panel 104).
Regarding Claim 6, Monaco continues to teach wherein each of the first elongate deployable wall 104, the second elongate deployable wall 104, and the deployable end wall 106 comprises a plurality of panel legs 108, each panel leg deployed beneath and supporting its respective deployable wall in the deployed position and retracted within the frame in the retracted position (Refer to Figs. 1A,3D Paragraph [0028]:” the mobile fitness unit 100 may include one or more supports or jacks 108 that may be extended to support panels 104, 106 when unfolded, as well as level the mobile fitness unit 100.”).
Regarding Claim 8, Monaco continues to teach wherein:               (a) the deployable end wall 106 is rotatably attached to a first end of the frame 110,118 (Refer to Figs. 4A-C Paragraph [0043]:”FIGS. 4A-4C are perspective views of an embodiment of a mobile fitness unit illustrating stages of folding of the unit in one implementation.”) and further comprising a second end wall attached to a second end of the frame opposite from the first end of the frame (Refer to annotated 1B below, to depict that the second end wall is considered the walls and door 116 that make up the storage closet which extends from one side of the frame to the other side);
    PNG
    media_image1.png
    531
    566
    media_image1.png
    Greyscale
               (b) the first elongate deployable wall extends along the first side of the frame from the deployable end wall to the second end wall (Refer to Fig. 1A);               (c) the second elongate deployable wall extends along the second side of the frame from the deployable end wall to the second end wall (Refer to annotated Fig. 1B above..The Office considers the second end wall to the walls of the storage unit including the door 116); and              (d) the deployable end wall extends along the first end of the frame from the first side of the frame to the second side of the frame (Refer to Fig.1A) .
Regarding Claim 15, Monaco teaches a method for operating a mobile deployable activity structure, comprising:              (a) transporting a mobile activity structure 100 in an undeployed configuration to a desired location, the mobile activity structure comprising a plurality of deployable walls 104,106 rotatably attached to a frame 118,110 supported by a rollable base 102, the frame comprising a top frame assembly 110;              (b) moving a first elongate deployable wall 104 from a retracted position adjacent a first side of the frame to a deployed position;               (c) moving a second elongate deployable wall 104 from a retracted position adjacent a second side of the frame to a deployed position;              (d) moving a deployable end wall 106 from a retracted position adjacent a first end of the frame to a deployed position; and             (e) removably attaching a plurality of activity devices to one or more of the top frame assembly and the plurality of deployable walls in the deployed positions (Refer to Abstract:” The present application is directed to a mobile fitness unit in an automatically folding shipping container. The mobile fitness unit may be towed or air lifted into position, and unfolded to create a sturdy and flat platform for use. Frames may be extended out from the roof of the unfolded shipping container to form pull up bars and squat racks, or provide stable mounts for equipment such as lateral pull-down cables, punching bags, or other apparatuses. The mobile fitness unit may provide exercise positions for a dozen or more individuals simultaneously. After use, the frames may be collapsed and the sides of the container folded to seal the unit for movement.”).
Regarding Claim 20, Monaco continues to teach further comprising:              (a) moving the first elongate deployable wall 104 from the deployed position into the retracted position;              (b) moving the second elongate deployable wall 104 from the deployed position into the retracted position;           (c) moving the deployable end wall 106 from the deployed position into the retracted position; and          (d) transporting the mobile activity structure in the undeployed configuration to a new desired location (Refer to Figs. 4A-C Paragraph [0043]-[0044] and Abstract:” The mobile fitness unit may provide exercise positions for a dozen or more individuals simultaneously. After use, the frames may be collapsed and the sides of the container folded to seal the unit for movement.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaco (US 20160059104) in view of Sann, Sam (WO2016039752A1).
Regarding Claim 3, Monaco teaches the claimed invention as noted above and wherein the deployable panel is the deployable end wall 106 but fails to teach and the deployable activity device comprises a warp wall. Sann teaches a variety of activity devices for a mobile trailer comprising a warp wall 142 (Refer to Fig. 8). Sann is analogous with Applicants invention in that they both teach activity devices for a mobile trailer and therefore it would have been obvious to modify the deployable activity device deployably attached to a deployable panel 106 to be a warp wall since Sann teaches that such activity device for a mobile trailer is known in the art for training/exercise and therefore does not patentably distinguish the invention over prior arts.
Regarding Claim 4, Monaco teaches the claimed invention as noted above a storage unit 114 disposed at an end of the frame opposite from the deployable end wall 106, the storage unit and provides access 116 to an internal portion of the storage unit 114 (Refer to Fig. 1A Paragraph [0027]:” he mobile fitness unit 100 may include a storage and access section 114 as shown”.. ”..[0029]:” In some embodiments, the storage/access area 114 may include a door 116, which may allow access to the inside of the mobile fitness unit 100 when panels 104, 106 are folded into closed positions.”). but fails to teach a climbing wall formed on a wall of the storage unit 114. Sann teaches a variety of activity devices for a mobile trailer comprising climb net 114 (Refer to Fig. 6). Sann is analogous with Applicants invention in that they both teach activity devices for a mobile trailer and therefore it would have been obvious to modify the door 116 of the storage unit 114 with a climbing net 114 to provide for a climbing wall that provides access to the interior of the storage unit 114 since Sann teaches that such activity device for a mobile trailer is known in the art for training/exercise and therefore does not patentably distinguish the invention over prior arts. The Office takes the position that Applicant does not provide criticality for the climbing wall being on the storage unit over other parts of the trailer and therefore such medication would have been a matter of obvious design choice and therefore lacking criticality does not patentably distinguish the invention over prior arts.
Regarding Claim 18, Monaco teaches the claimed method as noted above including a storage unit 114 disposed at a second end of the frame, the storage unit and provides access 116 to an internal portion of the storage unit 114 via a movable wall 116 (Refer to Fig. 1A Paragraph [0027]:” he mobile fitness unit 100 may include a storage and access section 114 as shown”..[0039]:” In many embodiments, storage/access area 114 may include an open portion 144 as shown, which may be closed by a door 116 (illustrated in FIG. 1A), for access to the interior of the mobile fitness unit 100 when the panels are closed.”). but fails to teach a climbing wall formed on the door of the storage unit 114. Sann teaches a variety of activity devices for a mobile trailer comprising climb net 114 (Refer to Fig. 6). Sann is analogous with Applicants invention in that they both teach activity devices for a mobile trailer and therefore it would have been obvious to modify the door 116 of the storage unit 114 with a climbing net 114 to provide for a climbing wall that provides access to the interior of the storage unit 114 since Sann teaches that such activity device for a mobile trailer is known in the art for training/exercise and therefore does not patentably distinguish the invention over prior arts. The Office takes the position that Applicant does not provide criticality for the climbing wall being on the storage unit over other parts of the trailer and therefore such medication would have been a matter of obvious design choice and therefore lacking criticality does not patentably distinguish the invention over prior arts.
Claim(s) 7, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaco (US 20160059104) in view of Jewell (US 11414854).
Regarding Claim 7, Monaco teaches motors or winches 112 for retracting and deploying the first elongate deployable wall 104, second elongate deployable wall 104, and deployable end wall 106 (Refer to Fig. 1A Paragraph [0037]:” The mobile fitness unit 100 may include one or more motors or winches 112 for raising and lowering panels 104, 106. As shown, in some embodiments, winches 112 may be located at corners of floor 112, while in other embodiments, winches 112 may be located along an underside of roof 110. Winches 112 may wind cables (not illustrated) that may be attached to outward portions of panels 104, 106. “). But fails to teach  (a) a first actuable piston coupled to the first elongate deployable wall and the frame and operable to move the first elongate deployable wall between its retracted position and its deployed position; (b) a second actuable piston coupled to the second elongate deployable wall and the frame and operable to move the second elongate deployable wall between its retracted position and its deployed position; and (c) a third actuable piston coupled to the deployable end wall and the frame and operable to move the deployable end wall between its retracted position and its deployed position.                 Jewell teachs a mobile trailer comprising elongated deployable walls 300 comprising a piston 302 coupled between the frame 200 and the wall 300 and operable to move the first elongate deployable wall between its retracted position and its deployed position (Refer to Fig. 2). Jewell is analogous with Applicants invention in that they both teach trailers with deployable walls and therefore it would have been obvious to modify the winch system of Monaco to be in view of Jewell such that they are actuable pistons for the purpose of producing the same expected results of being a suitable mechanism to retract and deploy the wall and therefore such modification does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Regarding Claim 10, Monaco teaches Monaco teaches a  deployable mobile trailer comprising:                (a) a base 102 comprising wheels 130 rotatably coupled to the base 102 (Refer to Fig. 1A,3A);                 (b) a frame attached to the base 102, the frame comprising:                                        (i) vertical supports 118  attached to the base 102; and                                       (ii) a top frame assembly 110 disposed at a top end of the vertical supports 118;                   (c) a deployable end wall 106 rotatably attached to an end of the frame 118, the deployable end wall comprising:                                  (i) a retracted position and a deployed position such that the deployable end wall is moveable between the retracted position and the deployed position (Refer to Figs. 1A,3A,4A-C.. The Office considers the deployable end wall attached to the frame via connection with the vertical supports 118); and                                   (ii) an actuable winch/motor 112 coupled to the deployable end wall 106 and the frame 118 and operable to move the deployable end wall between the retracted position and the deployed position(Refer to Fig. 1A Paragraph [0037]:” The mobile fitness unit 100 may include one or more motors or winches 112 for raising and lowering panels 104, 106. As shown, in some embodiments, winches 112 may be located at corners of floor 112, while in other embodiments, winches 112 may be located along an underside of roof 110. Winches 112 may wind cables (not illustrated) that may be attached to outward portions of panels 104, 106.”);                (d) a second end wall 114 attached to a second end of the frame 110,118 opposite from the first end of the frame (Refer to annotated 1B below, to depict that the second end wall is considered the walls and door 116 that make up the storage closet 114 which extends from one side of the frame to the other side);
    PNG
    media_image1.png
    531
    566
    media_image1.png
    Greyscale
                (e) a deployable side wall 104 rotatably attached to a side of the frame, extending along the side of the frame from the deployable end wall to the second end wall 104;                     (i) a retracted position and (Refer to Fig. 1A,4A-C Paragraph [0043]:” FIGS. 4A-4C are perspective views of an embodiment of a mobile fitness unit illustrating stages of folding of the unit in one implementation.”..The Office considers the deployable side wall attached to the frame via connection with the vertical supports 118) and a deployed position (Refer to Fig. 1A,3A) such that the first elongate deployable wall is moveable between the retracted position and the deployed position (Refer to Paragraphs [0043]-[0044]); and                              (ii) an actuable winch/motor 112 coupled to the deployable side wall and the frame 118 and operable to move the deployable side wall between the retracted position and the deployed position(Refer to Fig. 1A Paragraph [0037]:” The mobile fitness unit 100 may include one or more motors or winches 112 for raising and lowering panels 104, 106. As shown, in some embodiments, winches 112 may be located at corners of floor 112, while in other embodiments, winches 112 may be located along an underside of roof 110. Winches 112 may wind cables (not illustrated) that may be attached to outward portions of panels 104, 106.”); and                (f) a plurality of activity devices removably attached to the top frame assembly, the first elongate deployable wall, the second elongate deployable wall, or the deployable end wall (Refer to Abstract:” Frames may be extended out from the roof of the unfolded shipping container to form pull up bars and squat racks, or provide stable mounts for equipment such as lateral pull-down cables, punching bags, or other apparatuses. The mobile fitness unit may provide exercise positions for a dozen or more individuals simultaneously. After use, the frames may be collapsed and the sides of the container folded to seal the unit for movement.”).                      Monaco fails to teach wherein the winch/motors 112 are actuable pistons. Jewell teachs a mobile trailer comprising elongated deployable walls 300 comprising a piston 302 coupled between the frame 200 and the wall 300 and operable to move the first elongate deployable wall between its retracted position and its deployed position (Refer to Fig. 2). Jewell is analogous with Applicants invention in that they both teach trailers with deployable walls and therefore it would have been obvious to modify the winch system of Monaco to be in view of Jewell such that they are actuable pistons for the purpose of producing the same expected results of being a suitable mechanism to retract and deploy the wall and therefore such modification does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Regarding Claim 13, Monaco in view of Jewell continues to teach wherein the deployable side wall 104 is a first deployable side wall rotatably attached to a first side of the frame (attached via vertical supports 118), and further comprising a second elongate deployable wall 104 rotatably attached to a second side of the frame, wherein the second deployable side wall extends along the second side of the frame from the deployable end wall to the second end wall, the second elongate deployable wall comprising a retracted position and a deployed position such that the second elongate deployable wall is moveable between the retracted position and the deployed position (Refer to Figs. 1 and 4A-C Paragraph [0043]-[0044].. The Office considers the second elongate deployable wall attached to the frame via connection with the vertical supports 118); and           (b) an actuable piston 302 (as modified by Jewell from winch/motor to piston 302) coupled to the second deployable side wall and the frame and operable to move the second deployable side wall between the retracted position and the deployed position.
Regarding Claim 14, Monaco in view of Jewell continues to teach wherein each of the first deployable side wall 104, the second deployable side wall 104, and the deployable end wall 106 comprises a plurality of panel legs 108, each panel leg deployed beneath and supporting its respective deployable wall in the deployed position and retracted within the frame in the retracted position (Refer to Monaco Fig. 1A, 3A).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaco (US 20160059104) in view of Beaver et al (US 20180028852).
Regarding Claim 9, Monaco teaches the claimed invention above but fails to teach wherein each of the first elongate deployable wall, the second elongate deployable wall, and the deployable end wall comprises a translucent or transparent sheet material attached to a wall frame. Beaver et al teaches a mobile trailer comprising a wall frame having a translucent or transparent sheet material 35 attached to a wall frame (Refer to Fig. 8 Paragraph [0093]:”The reinforced portion 33 of the second side wall 9 comprises a breaching window 35.”). Beaver et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the first elongate deployable wall 104, the second elongate deployable wall 104, and the deployable end wall 106comprises a translucent or transparent sheet material being a window for the purpose of allowing a user to view what’s inside the trailer before having to actively deploy the walls of the trailer.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaco (US 20160059104) in view of Jewell (US 414854), further in view of Sann, Sam (WO2016039752A1).
Regarding Claim 12, Monaco in view of Jewell teaches a storage unit 114 disposed at a second end of the frame 110,118, wherein (a) the second end wall 116 forms one side of the the storage unit 114 and at least a portion of a second end wall 116 is movably attached to the second end of the frame, thereby provides access to an internal portion of the storage unit 114 (Refer to Fig. 1A Paragraph [0027]:” he mobile fitness unit 100 may include a storage and access section 114 as shown”..[0029]:” In some embodiments, the storage/access area 114 may include a door 116, which may allow access to the inside of the mobile fitness unit 100 when panels 104, 106 are folded into closed positions.”). but fails to teach a climbing wall formed on a wall of the storage unit 114. Sann teaches a variety of activity devices for a mobile trailer comprising climb net 114 (Refer to Fig. 6). Sann is analogous with Applicants invention in that they both teach activity devices for a mobile trailer and therefore it would have been obvious to modify the door 116 of the storage unit 114 with a climbing net 114 to provide for a climbing wall that provides access to the interior of the storage unit 114 since Sann teaches that such activity device for a mobile trailer is known in the art for training/exercise and therefore does not patentably distinguish the invention over prior arts. The Office takes the position that Applicant does not provide criticality for the climbing wall being on the storage unit over other parts of the trailer and therefore such medication would have been a matter of obvious design choice and therefore lacking criticality does not patentably distinguish the invention over prior arts.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaco (US 20160059104) in view of Scade Garcia (US 20160059105).
Regarding Claim 19, Monaco teaches further comprising:(a) deploying the first elongate deployable wall 104 by rotating first panel 104 of the first elongate deployable wall from the retracted position to the deployed position (Refer to Figs. 4A-C); and (a) deploying the second elongate deployable wall 104 by rotating first panel 104 of the second elongate deployable wall from the retracted position to the deployed position (Refer to Figs. 4A-C), but fails to teach the first and second elongated deployable walls each comprise first and second panels. Scade teaches a mobile trailer comprising deployable walls, wherein the walls may comprising a plurality of panels (Refer to Figs. 6-10). Scade is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the elongated walls of Monaco to comprising multiple panels since Scade teaches that mobile trailer gym comprising a plurality of wall panels are known in the art to allow for modularity of the trailer to be fully opened or partially opened.
Allowable Subject Matter
Claims 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Monaco is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole being a mobile activity structure, comprising:(a) a base comprising wheels rotatably coupled to the base; (b) a frame attached to the base, the frame comprising: (i) vertical supports attached to the base; and (ii) a top frame assembly disposed at a top end of the vertical supports; (c) a deployable end wall rotatably attached to a first end of the frame, the deployable end wall comprising: (i) a retracted position and a deployed position such that the deployable end wall is moveable between the retracted position and the deployed position; and (ii) an actuable piston coupled to the deployable end wall and the frame and operable to move the deployable end wall between the retracted position and the deployed position; (d) a second end wall attached to a second end of the frame opposite from the first end of the frame; (e) a deployable side wall rotatably attached to a side of the frame, extending along the side of the frame from the deployable end wall to the second end wall, the deployable side wall comprising: (i) a retracted position and a deployed position such that the deployable side wall is moveable between the retracted position and the deployed position; and (ii) an actuable piston coupled to the deployable side wall and the frame and operable to move the deployable side wall between the retracted position and the deployed position; and (f) a plurality of activity devices removably attached to the top frame assembly, the deployable end wall, or the deployable side wall and/or a method for operating a mobile deployable activity structure, comprising:(a) transporting a mobile activity structure in an undeployed configuration to a desired location, the mobile activity structure comprising a plurality of deployable walls rotatably attached to a frame supported by a rollable base, the frame comprising a top frame assembly; (b) moving a first elongate deployable wall from a retracted position adjacent a first side of the frame to a deployed position; (c) moving a second elongate deployable wall from a retracted position adjacent a second side of the frame to a deployed position; (d) moving a deployable end wall from a retracted position adjacent a first end of the frame to a deployed position; and -15-(e) removably attaching a plurality of activity devices to one or more of the top frame assembly and the plurality of deployable walls in the deployed positions, in combination with a deployable activity device deployably attached to the deployable end panel such that the activity device is (a) disposed within the frame when the deployable end panel is in the retracted position, and (b) deployed when the deployable end panel is in the deployed position/ moving the deployable end wall to the deployed position comprises moving a deployable activity device rotatably attached to the deployable end wall from a retracted position within the frame to a deployed position outside the frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784